Scott, Judge,
dissenting. As the defendant had by contract the right to remove the improvements he made on the lot, he was authorized in removing the materials he placed on it. If any injury was done to the plaintiffs’ structure, that injury must have been done in making the improvement, not in removing it. The parties interested acquiesced in the improvements as made, and did not complain that in removing the materials their house must necessarily be injured. They should have objected at the proper time. If the defendant in removing his materials, as by contract he had a right to do, *74did an injury to the plaintiffs’ property, be was entitled to damages for such injury. The law in relation to fixtures has nothing to do with the case: it rests on contract entirely. As the defendant would only rent on condition that he should remove his materials, it is not to be supposed that he intended to give them away in making his improvements. Judging from the character of the structure on the lot, no question can arise as to the length a tenant, with the right to remove the improvements made on the demised premises during the tenancy, would be permitted to go in removing the materials of an improvement made on a valuable building and which could not be taken away without great injury to the landlord. In such cases a presumption might arise that the improvement was made for the convenience of the tenant without any intention of removing the materials of which it was composed. But in such a case a party, I imagine, would not resort to an action of trover for the materials. The very form of this action negatives the idea that there was any room for the application of any such principle in the suit now before the court.
I am in favor of affirming the judgment.